Citation Nr: 0903133	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the United States Marine Corps from 
October 1953 to October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Augusta, Maine.

In November 2008, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  Results of a May 2006 VA audiology consultation revealed 
an average pure tone threshold of 41 and a speech recognition 
score of 96 percent in the right ear, commensurate with Level 
I hearing, and an average pure tone threshold of 96 and a 
speech recognition score of 88 percent in the left ear, 
commensurate with Level IX hearing.

2.  A June 2007 VA examination revealed an average pure tone 
threshold of 49 and a speech recognition score of 96 percent 
in the right ear, commensurate with Level I hearing, and an 
average pure tone threshold of 85 and a speech recognition 
score of 86 percent in the left ear, commensurate with Level 
VIII hearing.

3.  An April 2008 VA examination revealed an average pure 
tone threshold of 46 and a speech recognition score of 94 
percent in the right ear, commensurate with Level I hearing 
and an average pure tone threshold of 81 and a speech 
recognition score of 78 percent in the left ear, commensurate 
with Level VII hearing.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in July 2006, prior to the 
adjudication of his claim in the October 2006 rating decision 
at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
July 2006, pertaining to the downstream disability rating and 
effective date elements of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the July 
2006 VCAA letter was inadequate with regards to the veteran's 
claim for a compensable evaluation for bilateral hearing 
loss.  The letter also did not address all of the elements 
required by the recent Vazquez-Flores decision.  Nonetheless, 
the veteran was not prejudiced in this instance, as the July 
2006 letter did provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  
Specifically, the letter stated that "to support your claim 
for an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  In addition, the 
August 2007 statement of the case provided the veteran with 
the specific rating criteria for his service-connected 
disability and explained how the relevant diagnostic code 
would be applied.  These factors combine to demonstrate that 
a reasonable person could have been expected to understand 
what was needed to substantiate the claim.

Similarly, the veteran's actions are indicative of his actual 
knowledge for the purpose of substantiating his increased 
rating claim.  The veteran submitted VA medical records to 
help support his claim for increase and prove the worsening 
of his condition.  In his September 2007 VA Form 9, the 
veteran listed the criteria that he knew to be necessary to 
support a higher rating; he also discussed the severity of 
his disability.  During his November 2008 hearing before the 
undersigned, the veteran described his symptoms and how they 
have affected his daily life.  Based on this evidence, the 
Board is satisfied that the veteran had actual knowledge of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The veteran was afforded VA audiological examinations in June 
2007 and April 2008.

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, a statement from a private physician, and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.




II.	Factual Background and Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The veteran's written and oral statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85-4.87 (2008)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in June 2006, so these regulations are for 
application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does fit the requirements of an unusual 
pattern of hearing impairment and may be considered using 
Table VIA.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness in Table VII.  38 C.F.R. §§ 4.85, 4.87, 
DC 6100.

The record reflects that, in an October 1958 rating decision, 
the RO granted service connection for bilateral hearing loss 
that was assigned a noncompensable disability evaluation.  In 
June 2006, the RO received the veteran's current claim for a 
compensable rating.  

Results of a May 2006 VA audiological consultation revealed 
the following:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
40
45
LEFT
85
90
105
105

The average pure tone threshold was 41 in the right ear and 
96 in the left ear.  The speech recognition score was 96 
percent in the right ear and 88 percent in the left.  

For the right ear, application of an average pure tone 
threshold of 41 and a speech recognition score of 96 percent 
results in a numerical designation of I under Table VI.  

For the left ear, application of an average pure tone 
threshold of 96 results in a numerical designation of IX 
under Table VIA, while application of the speech recognition 
score of 88 percent results in a numerical designation of IV 
under Table VI.  

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of IX 
results in the currently assigned noncompensable evaluation.

The June 2007 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
50
55
LEFT
85
85
90
80

The average pure tone threshold was 49 in the right ear and 
85 in the left ear.  The speech recognition score was 96 
percent in the right ear and 86 percent in the left.  

For the right ear, application of an average pure tone 
threshold of 49 and a speech recognition score of 96 percent 
results in a numerical designation of I under Table VI.  

For the left ear, application of an average pure tone 
threshold of 85 results in a numerical designation of VIII 
under Table VIA, while application of the speech recognition 
score of 86 percent results in a numerical designation of IV 
under Table VI.  

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of 
VIII results in the currently assigned noncompensable 
evaluation.

A December 2007 VA examination noted that, as far as the 
effect on occupational functioning and activities of daily 
living, the veteran was affected by not being able to hear 
conversations.  The veteran also reported that he retired 
from banking four years prior and that his hearing loss made 
it difficult to do his job.

The April 2008 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
50
40
45
50
LEFT
90
75
85
75

The average pure tone threshold was 46 in the right ear and 
81 in the left ear.  The speech recognition score was 94 
percent in the right ear and 78 percent in the left.  

For the right ear, application of an average pure tone 
threshold of 46 and a speech recognition score of 94 percent 
results in a numerical designation of I under Table VI.  

For the left ear, application of an average pure tone 
threshold of 81 results in a numerical designation of VII 
under Table VIA, while application of the speech recognition 
score of 78 percent results in a numerical designation of V 
under Table VI.  

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of 
VII results in the currently assigned compensable evaluation.

The Board acknowledges that the veteran submitted an April 
2007 signed statement from W.D., Jr., M.D., an 
otolaryngologist, who noted that the veteran was profoundly 
deaf in the left ear.  He further stated that, over the 
years, the veteran's hearing has gradually diminished. 

We thank the veteran for his testimony in support of his 
claim, and appreciate his concern that he is unable to hear 
high pitched sounds, such as television conversation, or 
softly spoken conversation, including when there is 
background noise, but no specific compensation is provided 
based upon such inability.  Our sympathy is with the veteran, 
and we trust that he will continue to utilize his hearing 
aids to ameliorate his hearing difficulty.

However, the veteran's assertions of substantially decreased 
hearing are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. at 349.  
Moreover, while the veteran as a lay person is competent to 
provide evidence regarding symptomatology, he is not 
competent to provide evidence regarding diagnosis or the 
clinical severity of his disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As such, the preponderance of the objective and probative 
medical evidence of record is against the veteran's claim for 
a compensable evaluation for bilateral hearing loss, and the 
claim is denied.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Finally, the Board finds that the veteran's disability has 
been no more than noncompensably disabling since he filed his 
current claim, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


